Citation Nr: 1607229	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  07-05 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C § 1151 for residuals of a cut bile duct, claimed as the result of surgical treatment at a Department of Veterans Affairs (VA) medical facility on June 29, 2004.

2.  Entitlement to compensation under the provisions of 38 U.S.C § 1151 for an acquired psychiatric disorder, claimed as the result of surgical treatment at a VA medical facility on June 29, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Nelson, Counsel

INTRODUCTION

The Veteran had active service from December 1974 to December 1977.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This case was most previously before the Board in June 2015.

In a statement received in February 2007, the Veteran requested that he appear for a personal hearing before a Veterans Law Judge at the RO (Travel Board).  He subsequently submitted a March 2007 statement indicating that wanted to appear before a RO Decision Review Officer (DRO) in lieu of a Travel Board.  He was scheduled for a DRO hearing in December 2008 but failed to report for that hearing.


FINDINGS OF FACT

1.  The Veteran does not have any additional bile duct disability as a result of carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault by VA, or by an event not reasonably foreseeable, due to VA treatment.

2.  The Veteran does not have any additional psychiatric disability as a result of carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault by VA, or by an event not reasonably foreseeable, due to VA treatment.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of a cut bile duct have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in an April 2005 letter.


The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication is not affected.

As for assisting the Veteran, the Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Applicable law and regulations

Pursuant to 38 U.S.C.A. § 1151 (West 2014), disability compensation shall be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.

To obtain compensation, a claimant must show: (1) a qualifying additional disability, (2) actually caused by the treatment furnished by VA, and (3) a proximate or direct cause that is either a fault on the part of VA or an event not reasonably foreseeable.  To establish VA fault, it must be shown that VA failed to exercise the degree of care that would normally be expected of a reasonable health care provider or that VA furnished care without the Veteran's informed consent.  38 U.S.C.A. § 1151(a) (West 2014); 38 C.F.R. § 3.361(c)(1), (d)(1) (2015).  Whether an event is reasonably foreseeable is based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2) (2015).

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after the care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2015).

Claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the applicable causation requirements.  Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c) (2015).

Analysis

The Veteran asserts that she has additional disability as a result of VA treatment involving surgery on June 29, 2004 at a VA medical facility.  She asserts that she has residuals of a cut bile duct that was caused by laparoscopic cholecystectomy surgery on June 29, 2004 at a VA medical facility, and that the claimed acquired psychiatric disorder was secondary to those residuals.

VA treatment records show that the Veteran underwent laparoscopic cholecystectomy surgery on June 29, 2004 at a VA medical facility, in treatment of acute calculus cholecystitis.  Immediately afterward the Veteran was noted to have severe abdominal pain.  Two days later, treatment providers performed an endoscopic retrograde cholangiopancreatography, and there was concern regarding a cutoff of her common hepatic duct in the area of surgical clips.  The Veteran was subsequently transferred to a different VA medical facility July 1, 2004, where a computed tomography examination of the abdomen showed some perihepatic fluid and evidence of a cholecystectomy.  VA hospital treatment records there contained an impression of (1) generally the findings are consistent with dripping of the bile into the abdominal cavity and coming down and staying in the lower part of the abdomen; and (2) findings suggest obstruction at the junction of the middle and distal third of the common bile duct.  On July 2, 2004, treatment providers placed a percutaneous transhepatic cholangiogram with biliary drainage catheter.  The Veteran was discharged on July 7, 2004 with a principal diagnosis of abdominal pain status post cholecystectomy; query cystic duct leak.

The Veteran was admitted on July 10, 2004 to a private medical facility for complaints of right upper quadrant pain, and a history of gallstones status post laparoscopic cholecystectomy done at the VA hospital, "complicated by bile duct damage which was questionable."

VA treatment records in August 2004 show continued complaints of epigastric pain and initial complaints of panic attacks.  VA treatment records thereafter through March 2005 show assessments that include (1) status post cholecystemy, cystic duct leak, treated with CBD stinting, persistent epigastric pain, likely secondary to inflammation, expected it will subside over time; (2) panic disorder, (3) anxiety disorder not otherwise specified; and (4) depression.

In October 2012 the Veteran underwent a VA examination to address the medical matters presented by this appeal.  The October 2012 VA examiner stated that residuals from the June 2004 cholecystectomy were not related to or caused by or the result of carelessness negligence lack of proper skill error in judgment, similar kind of fault or an event not reasonably foreseeable.  The October 2012 VA examiner provide the following rationale:

1.  [The Veteran's June 24, 2004 VA surgery] was indicated based on the data.
2.   An informed consent was given and signed.  It is documented in the chart.
3.  The bile duct injury is a known side effect of this type of surgery and is seen in 1 out of 500 to 800 patients.
4.  There is no medical evidence showing that there was anything that could have been done differently to prevent this well known side effect.
5.  After the side effect was known the medical data shows clearly that the appropriate care and treatment was performed at the VA.  This includes the actual procedures and education/instructions with regard to follow up care.


After carefully reviewing the evidence of record, the requirements are not met for compensation under 38 U.S.C.A. § 1151 for residuals of a cut bile duct.  The Board will accept that the Veteran has additional disability as a result the cholecystectomy.  She experienced a cut of the bile duct that has resulted in continued epigastric pain.  However, the VA examiner clearly determined the cut bile duct injury was not result of carelessness, negligence, lack of proper skill, error in judgement, or similar kind of fault.  There is no competent medical opinion to the contrary.  

The October 2012 VA physician also unambiguously noted that the bile duct injury was a known side effect (foreseeable risk) and that there was no medical evidence showing that there was anything that could have been done differently to prevent the bile duct injury.  The examiner added that as soon as the bile duct injury was known VA personnel performed the appropriate care and treatment, including the actual procedures themselves as well as education and instructions with regard to follow up care.

As for the probative value of the October 2012 opinion, the physician noted the pertinent medical facts and had a sound rationale for the opinion.  He made specific reference to not only VA records but also to the Veteran's records from post-operative treatment received at a private facility.  The Board notes that the October 2012 VA physician's opinion is essentially uncontradicted.

With regard to reasonable foreseeability, in Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013), the Court held that merely because a treating physician, expert, or other health care provider actually foresaw certain risks does not mean that a reasonable health care provider with primary care for the patient would have disclosed these risks.  This means that the actual foreseeability of an event by a treating physician, an expert, or any other health care provider, is not dispositive. Notwithstanding any informed consent document of record, the Court emphasized that the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a veteran with the same characteristics as the Veteran in a given case.  Id. at 368-69.

The VA examiner highlighted that informed consent for the procedure was in the file.  That form, in pertinent part, indicated that the risks of the cholecystectomy included "bleeding, perforation (making a hole in the bowel wall which might require surgery), infection, and pancreatitis (inflammation of the pancreas)."  In other words, the informed consent clearly advised the Veteran that the procedure she was undergoing carried the risk of a cut/perforation.  The cut to the bile duct was a reasonably foreseeable event.  

As for the issue of entitlement to compensation for an acquired psychiatric disorder claimed as the result of the June 2004 surgical treatment, the Veteran underwent a VA examination in October 2012.  The examiner noted that the Veteran's psychiatric medical history, observing that the Veteran was not currently involved in any regular mental health treatment and had a diagnosis of anxiety disorder.  The October 2012 VA examiner opined that the Veteran's anxiety disorder was not likely related to her June 2004 VA surgery.  The VA psychologist stated, in pertinent part, as follows:

Anxiety/depressive disorders have multifactorial causes including genetics, biochemistry, personality features, and environment.  With regard to [the ] Veteran, she had significant personal trauma prior to her surgery in 2004; she also had maladaptive personality features; a back injury in 1989 which has prevented her from working since that time; financial stressors; and a number of other medical conditions including chronic pain from her back injury.

There is no established physiological [causal] relationship between anxiety/depressive disorders and surgical treatment or residuals from surgery.

After carefully reviewing the evidence of record, the Board concludes that the requirements are not met for compensation under 38 U.S.C.A. § 1151 for an acquired psychiatric disorder.  The October 2012 VA psychologist has opined that the Veteran has no psychiatric disorder related to her June 2004 VA surgery.  There is no additional disability. 

The October 2012 VA psychologist's opinion was based on a contemporaneous examination and a review of the Veteran's psychiatric history.  The opinion contained a rationale that was based on pertinent medical facts with references to specific medical records.  In this regard, the October 2012 VA psychologist noted the Veteran's psychiatric history in detail and used those very details in support of the basis for the opinion offered.  The Board notes that the October 2012 VA physician's opinion is essentially uncontradicted.

The Board is aware of the Veteran's contentions concerning additional disability that she claimed resulted from the June 2004 VA surgery.  As a layperson, however, the Veteran lacks the requisite medical expertise to offer a medical opinion without competent substantiation.  The Veteran is competent to state, as she has in her February 2007 substantive appeal, that she has psychiatric symptoms and that she had excruciating pain following her June 2004 VA surgery, and it is true that the Veteran's lay statements may be competent to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, the issues in this case are complex matters which requires specialized training for a determination and require more than just lay observation; therefore, they are not simple questions and are not susceptible of resolution by lay opinions of etiology.

Based on the foregoing, the Board concludes that there is no competent and probative evidence demonstrating the presence of additional visual disabilities due to VA carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault by VA or by an event not reasonably foreseeable related to the June 2004 VA surgery, and therefore compensation under 38 U.S.C.A. § 1151 must be denied.  Accordingly for the reasons stated above, the Board finds that the preponderance of the evidence is against the claims for compensation under 38 U.S.C.A. § 1151 for residuals of a cut bile duct and an acquired psychiatric disorder claimed as the result of surgical treatment at a Department of Veterans Affairs (VA) medical facility on June 29, 2004.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Compensation under the provisions of 38 U.S.C § 1151 for residuals of a cut bile duct, claimed as the result of surgical treatment at a VA medical facility on June 29, 2004 is denied.

Compensation under the provisions of 38 U.S.C § 1151 for an acquired psychiatric disorder, claimed as the result of surgical treatment at a VA medical facility on June 29, 2004 is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


